Order, Supreme Court, Bronx County (Diane Kiesel, J.), entered on or about April 30, 2009, which, after a hearing, granted a final or*522der of custody to respondent mother, with visitation to petitioner grandmother and respondent father, unanimously affirmed, without costs.
The court’s determination that it was in the best interests of the children to grant custody to respondent mother has a sound and substantial basis in the record. The court clearly examined and weighed numerous factors, relying on no single factor, including the quality of the home environment, the ability of each party to provide for the children’s emotional and intellectual growth, and the relative fitness of each parent (see Matter of China S. [Tonia J. — Levon S.], 77 AD3d 568 [2010]). Concur — Gonzalez, PJ., Tom, Andrias, Moskowitz and Freedman, JJ.